_____________

                                No. 95-2281WA
                                _____________

Tom Brown,      *
                                     *
                Appellant,           *
                                     *
     v.                              *
                                     *
Kenneth McKee; United States         *
Marshal's Service,                   *
                                     *
                 Appellees,          *
_________________________            *
                                     *
Tom Brown;      *
                                     *
                Appellant,           *
                                     *
Byron R. Lawler; Lynn Earl           *
Conley; David Bryan Reed;            *
Jerold Jetton, Jr.; Lewis Reed;      *
Benjamin Pavan; Brent May,           *
                                     *
                Plaintiffs,          *    Appeal from the United States
                                     *    District Court for the Western
     v.                              *    District of Arkansas.
                                     *
Kenneth McKee, Sheriff,              *    [UNPUBLISHED]
Washington County, Arkansas;         *
United States Marshal's Service,*
                                     *
                 Appellees,          *
_________________________            *
                                     *
Tom Brown;      *
                                     *
                Appellant,           *
                                     *
     v.                              *
                                     *
Stephen E. Barnett; Robert           *
Jackson Bibey; Ronald Roe;           *
David Bryan Reed; Lynn Earl          *
Conley; Brent May; Jerold            *
Jetton, Jr.; Byron R. Lawler;        *
Terry Tague;                         *
                                     *
                Plaintiffs,          *
                                     *
Kenneth McKee, Sheriff                    *
Washington County Sheriff's               *
Department,                               *
                                          *
                    Appellee.             *
                                    _____________

                             Submitted:       June 4, 1996

                                 Filed: June 6, 1996
                                     _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


      Tom Brown appeals the district court's judgment dismissing his three
42   U.S.C.   §   1983   cases    involving    claims   of   denial-of-court-access,
interference with religious freedom, and jail-cell overcrowding.              Having
carefully reviewed the record and the parties' briefs, we conclude the
district court correctly dismissed these actions for the reasons stated in
the magistrate judge's thorough report.           See 8th Cir. R. 47B.


      A true copy.


              Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-